 
A. Settlement Statement
 
U.S. Department of Housing
 
OMB Approval No. 2502-0285
 
and Urban Development
                       
B. Type of Loan

 
1. FHA    2. RHS   3. Conv. Unins.
6. File Number
7. Loan Number
8. Mortgage Insurance Case Number
4. VA       5. Conv. Ins.
10-0728
     
C. Note: This form is furnished to give you a statement of actual settlement
costs. Amounts paid to and by the settlement agenet are shown. Items
                   marked "(p.o.c)" were paid outsie the closing; they are shown
here for information purposes and are not included in the totals.
D. Name and Address of borrower
E. Name and Address of Seller
F. Name and Address of Lender
Lakeland Industries, Inc.
Harvey Pride Jr.
 
834 3rd Avenue
202 Pride Lane, SW
 
New York, NY 10022
Decatur, AL 35603
 
G. Property Location
H. Settlement Agent
201 Pride Lane, SW
NOWLIN & ASSOCIATES, LLC
Decatur, AL 35603
   
Place of Settlement
I. Settlement Date
 
118 Moulton Street East 1st Floor
6/29/2010
 
Decatur, AL 35601-2371
DD: 06/29/10
J. SUMMARY OF BORROWER'S TRANSACTION:
 
K. SUMMARY OF SELLER'S TRANSACTION:
100
GROSS AMOUNT DUE FROM BORROWER
   
400
GROSS AMOUNT DUE TO SELLER
101
Contract Sales price
250,000.00
 
401
Contract sales price
$250,000.00
102
Personal property
   
402
Personal property
 
103
Settlement changes to borrower (line 1400)
2,317.00
 
403
   
104
     
404
   
105
     
405
   
Adjustments for items paid by seller in advance
 
Adjustments for items paid by seller in advance
106
City/town taxes                                      to
   
406
City/town taxes                                      to
 
107
County taxes                                            to
   
407
County taxes                                            to
 
108
Assessments                                           to
   
408
Assessments                                           to
 
109
     
409
   
110
     
410
   
111
     
411
   
112
     
412
   
120
GROSS AMOUNT DUE FROM BORROWER
252,317.00
 
420
GROSS AMOUNT DUE TO SELLER
$250,000.00
200
AMOUNTS PAID BY OR IN BEHALF OF BORROWER
   
500
REDUCTIONS IN AMOUNT TO SELLER
 
201
Deposit or earnest money
1,000.00
 
501
Excess Deposit (see instructions)
$1,000.00
202
Principal amount of new loan(s)
   
502
Settlement charges to seller (line 1400)
$1,825.00
203
Existing loans(s) taken subject to
   
503
Existing loan(s) taken subject to
 
204
     
504
Payoff of first mortgage loan
$144,066.58
         
BBVA Compass
 
205
     
505
Payoff of second mortgage loan
               
206
     
506
   
207
     
507
   
208
     
508
   
209
     
509
     
Adjustments for items unpaid by seller
     
Adjustments for items unpaid by seller
 
210
City/town taxes                                      to
   
510
City/town taxes                                      to
 
211
County taxes                                            to
   
511
County taxes                                            to
 
212
Assessments                                           to
   
512
Assessments                                           to
 
213
Purchaser will pay 2010 Property Taxes
   
513
Purchaser will pay 2010 Property Taxes
 
214
     
514
   
215
     
515
   
216
     
516
   
217
     
517
   
218
     
518
   
219
     
519
   
220
TOTAL PAID BY / FOR BORROWER
1,000.00
 
520
TOTAL REDUCTION AMOUNT DUE SELLER
$146,891.58
300
CASH AT SETTLEMENT FROM OR TO BORROWER
   
600
CASH AT SETTLEMENT TO OR FROM SELLER
 
301
Gross amount due from borrower (line 120)
252,317.00
 
601
Gross amount due to seller (line 420)
$250,000.00
302
Less amounts paid by/for borrower (line 220)
1,000.00
 
602
Less reduction amount due to seller (line 502)
146891.58
303
CASH                     FROM: BORROWER
251,317.00
 
603
CASH                     TO: SELLER
103108.42

 
SUBSTITUTE FORM 1099 SELLER STATEMENT: The information contained herein is
important tax information and is being furnished to the Internal Revenue
Service. If you are required to file a return, a negligence or other sanction
will be imposed on you. If this item is required to be reported and the IRS
determines that it has not been reported. The Contract Sales Price describned on
(Line 401) above constitues the Gross proceeds of this transaction.
SELLER INSTRUCTIONS: To determin if you have to report the sale or exchange of
your primary residence on your tax return, see the Schedule D (Form 1040)
instructions. If the realestate was not your primary residence, complete the
appolicable parts of Form 4797, Form 6252 and/or Schedule D (Form 1040)
You are required by law to provide the settlement agent with your correct
raxpayer identification number. If you do not provide your correct number, you
may be suject to civeil or criminal penalties by law. Under penalties of
purjury. I certify that the number shown on this statement is my correct
taxpayer identification number.
 
06-25-2010 at 2:10 PM
form HUD-1 (3/86) ref Handbook 4305.2

 
 
 

--------------------------------------------------------------------------------

 
 
 

 
L. SETTLEMENT CHARGES:                                                      File
Number 10-0728
PAID FROM
BORROWER'S FUNDS AT
SETTLEMENT
PAID FROM SELLER'S FUNDS AT
SETTLEMENT
700
TOTAL SALES/BROKER'S COMMISSION based on price
$                               @                       =
 
Division of commission (line 700) as follows:
701
$                                         to
   
702
$                                         to
   
703
Commission paid at Settlement
   
704
     
800
ITEMS PAYABLE IN CONNECTION WITH
LOAN                                                                                                                      P.O.C.
   
801
Loan Origination Fee                      %
   
802
Loan Discount                                     %
   
803
Appraisal Fee                                      to
   
804
Credit Report                                       to
   
805
Lender's inspection Fee               to
   
806
Tax Service Fee                                    to
   
807
Underwriter Fee                                to
   
808
     
809
Document Preparation
   
810
Courier Fee
   
811
     
812
     
813
     
814
     
815
     
900
ITEMS REQUIRED BY LENDER TO BE PAID IN ADVANCE
   
901
Interest
from                   to                            @$                                /day
   
902
Mortage Insurance Premium                                   to
   
93
Hazard Insurance Premium                             yrs. to
   
904
     
905
     
1000
RESERVES DEPOSITED WITH LENDER FOR
   
1001
Hazard Insurance                      mo. @$                   /mo.
   
1002
Mortgage Insurance                mo. @$                   /mo.
   
1003
City property taxes                   mo. @$                   /mo.
 
 
1004
County property taxes            mo. @$                   /mo.
   
1005
Annual Assessments               mo. @$                   /mo.
   
1006
Flood Insurance                         mo. @$                   /mo.
   
1007
                                                               mo.
@$                   /mo.
 
 
1008
Aggregate Reserve for Hazard/Flood Ins. City/Count
   
1100
TITLE CHARGES
   
1101
Closing fee                                           to
   
1102
Abstract or title search               to
 
 
1103
Title Search                                         to Real Estate Title
Services, LLC
 
125.00
1104
Title insurance binder                 to
   
1105
Document Preparation              to
   
1106
Notary fees                                         to
   
1107
Attorney's fees                                 to Nowlin & Associates, LLC
 
450.00
 
(inclues above item No:
   
1108
Title insurance                                 to CTIC/Nowline= & Associates,
LLC
805.00
   
(inclues above item No: 1104
   
1109
Lender's coverage
   
1110
Owner's coverage     250,000.00 - 805.00
   
1111
release Tracking and Search
   
1112
     
1113
     
1200
GOVERNMENT RECORDING AND TRANSFER CHARGES
   
1201
Recording fees                   Deed $       12.00             :Mortgage
$                            : Releases $
12.00
 
1202
City/county/stamps       Deed $                                 : Mortgage $
   
1203
state tax/stamps              Deed $    250.00             :Mortgage $
250.00
 
1204
     
1205
     
1300
ADDITIONAL SETTLEMENT CHARGES
   
1301
Survey Fee                                        to    N/A
   
1302
Termite inspection                     to   N/A
   
1303
Appraisal Fee                                 to:  L.B. Wright & Son
1,250.00
1,250.00
1304
     
1305
     
1306
     
1307
     
1308
     
1400
TOTAL SETTLEMENT CHARGES (enter on lines 103 and 502, Sections J and K)
2,317.00
1,825.00

 
 
 

--------------------------------------------------------------------------------

 


I have carefully reviewed the HUD-1 Settlement Statement and to the best of my
knowledge and belief, it is a tru and accurate statement of all receipts and
disbursements made on my account or by me in the transaction. I further certify
that I have received a copy of the HUD-1 Settlement Statement



 
Lakeland Industries, Inc.
 
By: 
/s/ Christopher J. Ryan, CEO
       
By:
/s/ Harvey Pride, Jr.
       
Nowlin Associates, LLC
 
By:
/s/  H.M. Nowlin



WARNING: It is a crime to knowingly make false statements to the United States
on this or any other similar Form. Penalties upon conviction can include a fine
or Imprisonment.
 
For details see Title 18 U.S. Code Section 1001 and Section 1010.
 
06-25-2010 at 2:10 PM
form HUD-1 (3/86) ref Handbook 4305.2

 
 
 

--------------------------------------------------------------------------------

 